

116 HR 5879 IH: Congressional Oversight of Sanctions Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5879IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Ms. Omar introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Transportation and Infrastructure, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose certain limits relating to the national emergency authorities of the President, and for other purposes.1.Short titleThis Act may be cited as the Congressional Oversight of Sanctions Act.2.FindingsCongress finds the following:(1)Article I, section 8 of the United States Constitution gives Congress the power to regulate Commerce with foreign Nations as well as to define and punish Piracies and Felonies committed on the high Seas, and Offenses against the Law of Nations.(2)The House Committee on International Relations report (No. 95–459) on the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) states that given the breadth of the authorities and their availability at the President’s discretion upon a declaration of national emergency, their exercise should be subject to various substantive restrictions. The main one stems from a recognition that emergencies are by their nature rare and brief, and are not to be equated with normal, ongoing problems.(3)It further states, A national emergency should be declared and emergency authorities employed only with respect to a specific set of circumstances which constitute a real emergency, and for no other purpose and that [t]he emergency should be terminated in a timely manner when the factual state of emergency is over and not continued in effect for use in other circumstances. A state of emergency should not be a normal state of affairs.(4)Since 1977, Presidents have invoked authorities under the International Emergency Economic Powers Act with respect to 56 declarations of national emergency. On average, these emergencies last nearly a decade.(5)As of August 2019, there are 31 ongoing national emergencies involving the International Emergency Economic Powers Act, the oldest of which was put in place forty years ago.(6)The average length of an emergency declared in the 1980s and invoking International Emergency Economic Powers Act authorities was four years. That average extended to 10 years for emergencies declared in the 1990s and 12 years for emergencies declared in the 2000s.3.Sense of CongressIt is the sense of Congress that—(1)successive Presidents from both parties have used the authority granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and the National Emergencies Act (50 U.S.C. 1601 et seq.) to declare national emergencies that do not meet the threshold of unusual and extraordinary threat[s] to the national security and foreign policy of the United States; and(2)in order to restore Congress’ original intent in enacting such laws, it is necessary to reclaim Congress’ constitutional power over the use of sanctions.4.Congressional approval required to extend national emergencies(a)Automatic terminationSubsection (a) of section 202 of the National Emergencies Act (50 U.S.C. 1622) is amended—(1)in the matter preceding paragraph (1), by striking if;(2)in paragraph (1), by inserting if before there is enacted;(3)in paragraph (2), by inserting if before the President issues;(4)in the matter following paragraph (2)—(A)by striking clause (1) and inserting paragraph (2); and(B)by striking clause (2) and inserting paragraph (3);(5)by redesignating paragraphs (1) and (2), as so amended, as paragraphs (2) and (3), respectively; and(6)by inserting before paragraph (2), as so redesignated, the following new paragraph:(1)on the date that is 60 days after the first day on which either House of Congress is in session following the date of the declaration, unless a joint resolution to extend the emergency is enacted in accordance with subsection (c);.(b)Joint resolution of extension(1)In generalSubsection (b) of such section 202 is amended by striking terminated and inserting extended for a six-month period.(2)Conforming amendmentSubsection (c)(1) of such section 202 is amended by striking terminate and inserting extend.(c)Prohibition on successor declarationsSuch section 202 is further amended by adding at the end the following new subsection:(d)If a joint resolution to extend the emergency is not enacted in accordance with subsection (c) within 60 days after the first day on which either House of Congress is in session following the date of the declaration, the President may not declare a new national emergency based on substantially similar facts during the 1-year period following such 60-day period..(d)Additional conforming amendmentsSection 207(b) of the International Emergency Economic Powers Act (50 U.S.C. 1706(b)) is amended—(1)by striking concurrent resolution each place it appears and inserting joint resolution; and(2)by inserting or if the national emergency terminates in accordance with subsection (a)(1) of such section 202 before the period at the end.5.Additional exceptions to grants of authorities(a)Safe harbor for maintenance of infrastructureSubsection (a) of section 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702) is amended by adding at the end the following new paragraph:(4)In implementing the authority under paragraph (1), the President shall allow for the exportation of equipment and material to a territory that is subject to the control of a person otherwise subject to sanctions under the laws of the United States if the exporter certifies that such equipment or material is intended for use in the maintenance, in such territory, of—(A)civilian healthcare facilities;(B)water infrastructure;(C)civilian energy infrastructure; or(D)primary or secondary educational facilities..(b)Exception for support incidental to communication intended To reduce conflict or alleviate sufferingSubsection (b) of such section 203 is amended—(1)in paragraph (3), by striking ; or and inserting a semicolon;(2)in paragraph (4), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new paragraph:(5)any support provided to a foreign person subject to sanctions under the laws of the United States, including organizations designated as foreign terrorist organizations under section 219(a)(1) of the Immigration and Nationality Act, that is incidental to speech or communication with such person for the purpose of—(A)reducing or eliminating the frequency and severity of violent conflict, including by fostering diplomatic solutions to violent conflict; or(B)preventing or alleviating the suffering of a civilian populations..6.Additional reports to Congress(a)In generalSubsection (b) of section 204 of the International Emergency Economic Powers Act (50 U.S.C. 1703) is amended—(1)in the matter preceding paragraph (1), by striking to the Congress and inserting to the appropriate congressional committees;(2)by redesignating paragraphs (4) and (5) as paragraphs (9) and (10), respectively; and(3)by inserting after paragraph (3) the following new paragraphs:(4)the goals and outcomes expected to be achieved through such actions;(5)other tools considered to address the emergency, and the reason for choosing to respond to such emergency through the imposition of sanctions;(6)a list of other countries imposing sanctions in accordance with the sanctions imposed by the President or, if such sanctions are unilateral, an explanation for why no other country has imposed such sanctions;(7)the strategy of the President to provide compliance guidance to entities in the private sector (including financial institutions), humanitarian organizations, and peacebuilding organizations;(8)the criteria, if any, that a sanctioned person must meet before any sanctions imposed in the exercise of such authority with respect to such person may be lifted;.(b)Conforming amendmentSuch section 204 is further amended by adding at the end the following new subsection:(e)For purposes of this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate..(c)Report on treaty obligationsNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State and the Secretary of the Treasury shall jointly submit to Congress a report, which shall be submitted in unclassified form but may include a classified annex, on the manner and extent to which each action taken during the preceding 1-year period using the authorities of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) is in compliance with the treaty obligations of the United States.7.Reports required(a)Projection reportNot later than 30 days after the publication of any executive order, proclamation, or other notice to declare a national emergency, the Comptroller General of the United States shall submit to Congress a report that includes the following:(1)The expected impact of such declaration on the economic interests of the United States and of allied countries.(2)The expected humanitarian impact of such declaration, including the extent to which organizations or entities attempting to provide humanitarian assistance face restricted access as a result of such declaration.(3)The expected impact of such declaration on the economy of any country targeted by such declaration.(4)The expected financial impact of such declaration on United States citizens and entities, including the impact on any such citizens or entities who maintain accounts or assets in financial institutions subject to sanctions pursuant to such declaration.(b)Impact reportNot later than 1 year after the publication of an executive order, proclamation, or other notice described in subsection (a), the Comptroller General shall submit to Congress an updated report that includes the assessment of the Comptroller General with respect to the actual impact of the declaration of such national emergency on each of the interests described in paragraphs (1) through (3) of subsection (a).(c)Consultations requiredIn preparing the report required by subsection (b), the Comptroller General shall consult with relevant nongovernmental organizations working in areas affected by the applicable declaration, including organizations engaged in the provision of humanitarian assistance.(d)Goals and outcomes reportNot later than 1 year after the publication of an executive order, proclamation, or other notice described in subsection (a), the President shall submit to Congress a report that sets forth, with respect to each goal and outcome described pursuant to section 204(b)(3) of the International Emergency Economic Powers Act (50 U.S.C. 1703(b)(4))(as added by section 6 of this Act), the manner and extent to which such goal or outcome has been achieved through the sanctions imposed pursuant to the declaration of such national emergency.